Title: John Jacob Astor to Thomas Jefferson, 18 October 1813
From: Astor, John Jacob
To: Jefferson, Thomas


          Sirr New york 18 octr 1813
          From the corect view which you had of the Importancs of my undertaking Relative to the trade in the Indian country and Particularly our establishment near the mouth of Columbia River I am Lead to belive that it would have afortd you pleasure to have heard of our Sucess which I had hopes to have Comunicated to you & which I Should have had in my Power to have Done had
			 we not fallen a Sacrifics to Political events tho the Restrictive Measurs adopted by Congress prevented our oprating from this quater in the Interio yet we ware going on well from the other Side of the Land all our Pepal thare who went by Land  across the Country & those who went by watter Round Cape Horn had meet at Columbia River where In 1811 thy Establishd thamselfs thy had build a forte & &. & and had Cliard Some Land from which thy ware Raissing Considerable Suplys—thy found the Indians
			 in the
			 vecenity Peaceble & friendly and thy had in 1811 Send Several parties in the Interior and a Long the coast to explor the country which thy found to abound with fish & game and
			 the
			 quantity of
			 valuable furrs fare exceeding our most Sangguine exspectations thy had Establishd Several trading houses or post in the Interior & all Seemd to Promise well—the north west Compay of Canada became Senicble that in consequece of our arrangemts thy would have to abandon a great part of thire Indian trade made Representation to the British Government which ever being Ready to
			 graps at & to monopolize the commerce of the world readily Listond to thire Representations & thy have Send out a frigate to Destroy our establishment & no Doubt to plunder us of our property from the Information which I have Reced I am Lead to belive that the British government means to take possistion of Columbia River & to protect the north west Company in fixing a post for trade—
          I have Long Since ben fearefull of that Such Steeps would be taking & I did Inform our government of it 12 months ago—Soliciting Some protection and Recomending that a Smal Garison might be plaisd there which with what we had and could have Done wh would have Securd the plaise for at Least Some few years to com I hope yet that government will Do Somethig and if So we may yet hold our possion which if Peace would in 4 or 5 years Prove of very great Importancs
          you may have Seen by the publick papers the arrivl of Mr Stuart & others from Columbia the former Gentleman had resited there 15 months & had During that time explord a considerable part of the coumtry
			 he keep a jurnal & of his voyage across the country which he Left with the President should you feel a Desire to read it I am Sure the President will Send it to you you will See that thire are Large & extenive Rivers in
			 that part of the
			 country of which we had no knowladge before—I belive in the cours of 4 or 5 years if we had remaind at Peac we should have Drawn furrs from that coumtry to amount of Some Millions
			 of Dollars ⅌
			 annum—and we should most Certainly have confind the British traders to British Dominions—but as it is unless we have a Speedy Peace & that than we are permitted to carry on a trade to there
			 we
			 must exspect to abandon our plan & loss our Property & the Labour & time which has ben Spent in the undertaking which is very Considerable—in the mean time I am fearfull that our
			 pepal
			 will be Driven off & perhaps Dispers and it may not be easey to get tham to gether again thire number is about 120 and about 30 to 40 Sandwich Islanders who apear to be an excellent pepal
			 Since
			 the war I have Send two ships to Columbia River to give notics of the war and to furnish tham with Suplys—which if thy have arrivd in Safty may be the means to Safe the plais tho I have greate fears—I am with very great Respt
          Sir your most obld ServentJohn Jacob Astor
        